United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 22-1218
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Rodney Reed

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                           Submitted: August 24, 2022
                             Filed: August 30, 2022
                                 [Unpublished]
                                 ____________

Before SHEPHERD, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Rodney Reed received a 180-month prison sentence after he pleaded guilty to
being a felon in possession of a firearm, 18 U.S.C. §§ 922(g)(1), 924(a)(2), and
possession of a firearm in furtherance of a drug-trafficking crime, 18 U.S.C.
§ 924(c)(1)(A). An Anders brief suggests that the sentence is substantively
unreasonable. See Anders v. California, 386 U.S. 738 (1967). A pro se supplemental
brief makes the same argument.

       We conclude that the sentence is substantively reasonable. See United States
v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (stating that a within-Guidelines
sentence is presumed reasonable). The record establishes that the district court 1
sufficiently considered the statutory sentencing factors, 18 U.S.C. § 3553(a), and did
not rely on an improper factor or commit a clear error of judgment. See United
States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en banc).

       We have also independently reviewed the record and conclude that no other
nonfrivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988). We
accordingly affirm the judgment of the district court and grant counsel permission
to withdraw.
                      ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
                                         -2-